DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 3, ‘the hose and nozzle assembly comprise: a first portion…’ is unclear.  Does the hose have a first portion having a first internal diameter or does the nozzle?  The rest of the claim reciting the ‘constricted portion, converging portion, straight portion,’ etc is unclear as to what this structure is defining, the hose or nozzle? For purposes of examination, this structure is interpreted as the nozzle structure. 
Claim 10, ‘the hose and nozzle assembly’ is confusing as to what has the hose sections, the hose or the nozzle? For purposes of examination, this structure is interpreted as the hose having hose sections. 
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkin-4253610 in view of Brown-8578971.

Larkin discloses 1. A reduced noise abrasive blasting nozzle assembly for abrasive blasting, comprising: a hose (connected to 12 – col 3, line2) and nozzle 10 assembly (the terms “reduced noise” are undefined subjective terms that are not associated with any affirmatively recited structural limitations and thus afforded no patentable weight); wherein the hose and nozzle assembly 10/12 comprise: a first portion 
Larkin does not disclose wherein the straight portion has a length such that a velocity of gas exiting the blasting nozzle assembly is reduced by at least 30% relative to the blasting nozzle assembly without the straight portion when operated with a predetermined gas/particle mix and pressure. 
However, a flow through the straight portion 22 of Larkin, all other factors being equal, will lead to slowing of fluid flow, as evidenced by Brown who describes the slowing of a fluid due to friction with the walls of a pipe and/or the viscosity of the fluid (col 1, lines 45-57). Experimenting with the length of the straight portion follows from a selection of a desired amount of reduction of velocity.   Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to practice routine experimentation and design techniques, that the dimensions of the nozzle of Larkin could have been modified as claimed in order to more effectively mix abrasive material within the nozzle and reduce velocity which would reduce a noise output of the nozzle.
Larkin further discloses 2. The reduced noise abrasive blasting nozzle assembly for abrasive blasting of claim 1, wherein the constricted portion 18, converging portion 16, and straight portion 22 are all portions of a nozzle (Fig 1).  

Larkin further discloses 4. The reduced noise abrasive blasting nozzle assembly for abrasive blasting of claim 3, wherein the converging portion 16, constricted portion 18, diverging portion 20 and straight portion 22 together constitute a nozzle 10 and the constricted portion 18 is the throat of the nozzle (Fig 1).  
Regarding claims 5,6,7, Larkin fails to disclose wherein the straight portion is at least 2" in length, less than 5.2" in length, at least 2.5" in length, respectively. However, Brown describes the slowing of a fluid due to friction with the walls of a pipe and/or the viscosity of the fluid (col 1, lines 45-57). Experimenting with the length of the straight portion follows from a selection of a desired amount of reduction of velocity.   Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to practice routine experimentation and design techniques, that the dimensions of the nozzle of Larkin could have been modified as claimed to be either at least 2" in length, less than 5.2" in length, at least 2.5" in length, in order to more effectively mix abrasive material within the nozzle and reduce velocity which would reduce a noise output of the nozzle.
Regarding claim 8, Larkin does not disclose wherein the nozzle is a #6 nozzle.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to practice routine experimentation and design techniques, that the nozzle of Larkin could have been modified as claimed to have employed a known nozzle configuration in order to promote a desired acceleration of fluid for impinging a workpiece after exiting the nozzle.

Regarding claim 9. The reduced noise abrasive blasting nozzle assembly for abrasive blasting of claim 2, wherein the internal diameter of the straight portion is selected to produce a predetermined "hot spot" diameter of abrasive action.  As described in the specification at [0060] the “hot spot diameter” is the “diameter such that the effective blasting region of the reduced noise abrasive blasting system can match that of a conventional supersonic nozzle. “  Larkin does not disclose wherein the internal diameter of the straight portion is selected to produce a predetermined "hot spot" diameter of abrasive action.  However, it would have been obvious to one of ordinary skill in the art at time invention was made to practice routine experimentation and design techniques, so that the nozzle of Larkin could have been modified as claimed to have employed a nozzle with a straight portion “hot spot” diameter in order to produce a desired effective blasting region to match a conventional supersonic nozzle.

Larkin further discloses claim 10. The reduced noise abrasive blasting nozzle assembly for abrasive blasting of claim 1, further comprising a media tank (a media source/tank is not shown but discussed at col 3, line 3 and col 4, line 57), abrasive media (col 3, line 3; col 4, line 57,) and compressed gas (col 4, line 56) to carry the abrasive media, wherein the hose and nozzle assembly comprises one or more hose sections (col 3, lines 1-4).  
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar blast nozzle assemblies for abrasive blasting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 18, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723